  Case: 1:20-cv-00014-SPM Doc. #: 12 Filed: 08/03/20 Page: 1 of 1 PageID #: 70



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

 RONALD LAMONT SUTTON,                              )
                                                    )
          Plaintiff,                                )
                                                    )
                                                    )        No. l:20-cv-00014-SPM
                                                    )
 MATTHEW KARSHNER, et al.,                          )
                                                    )
          Defendants.                               )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff's motion to proceed in forma pauperis on appeal.

(Docket No. 10). When this Court dismissed plaintiff's case, it certified in writing that an appeal

would not be taken in good faith, see 28 U.S.C. § 1915(a)(3), and it is not apparent that plaintiff

now seeks appellate review of any issue that is not frivolous. See Coppedge v. United States, 369

U.S. 438,445 (1962). The Court will therefore deny the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis on

appeal (Docket No. 10) is DENIED.

       Dated this      U   day of   /J -,-, -,---       , 2020.




                                                    STEPHEN.LlMBlUGH,J.
                                                    UNITED STATES DISTRICT JUDGE
